NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                        September 11, 2014

      Hon. Thomas M. Michel                        Hon. Christie Ryan
      Attorney at Law                              Attorney at Law
      2200 Forest Park Blvd.                       4125 W. Waco Drive
      Fort Worth, TX 76110                         P.O. Box 8418
      * DELIVERED VIA E-MAIL *                     Waco, TX 76714-8418
                                                   * DELIVERED VIA E-MAIL *
      Hon. Robley Sicard
      2200 Forest Park Blvd                        Hon. Jim Dunnam
      Fort Worth, TX 76110-1732                    4125 W Waco
      * DELIVERED VIA E-MAIL *                     PO Box 8418
                                                   Waco, TX 76714-8418
                                                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00035-CV
      Tr.Ct.No. 2012-1848-4
      Style:    In the Matter of the Marriage of Hari B. Ancha and Lakshmi V. Ancha, and in
                the Interest of A.A. and N.T.A., Children

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 170th District Court (DELIVERED VIA E-MAIL)
           Hon. Karen C. Matkin, McLennan District Clerk (DELIVERED VIA E-MAIL)
           Hon. Billy Ray Stubblefield (DELIVERED VIA E-MAIL)